Name: Commission Regulation (EC) No 2015/95 of 21 August 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme and Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: agricultural policy;  forestry;  environmental policy;  agricultural structures and production;  farming systems;  economic policy
 Date Published: nan

 Avis juridique important|31995R2015Commission Regulation (EC) No 2015/95 of 21 August 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme and Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 197 , 22/08/1995 P. 0002 - 0003COMMISSION REGULATION (EC) No 2015/95 of 21 August 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme and Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1664/95 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (3) (hereinafter referred to as 'the integrated system`), as last amended by Regulation (EC) No 3235/94 (4), and in particular Article 12 thereof, Whereas it is permitted to count against the set-aside requirement land eligible for the arable crops set-aside arrangements pursuant to Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside (5) and Council Regulation (EEC) No 2080/92 of 30 June 1992 establishing a Community aid scheme for forestry measures in agriculture (6); whereas in order to avoid discrimination between producers, the provision concerning the treatment of certain land set aside should be expanded to include set-aide land covered by those two Regulations as a result of a request under one or other of the two Regulations from 28 June 1995; whereas provision should be made for exempting the land in question from compliance with certain provisions of Commission Regulation (EC) No 762/94 (7), as last amended by Regulation (EC) No 1664/95, which are incompatible with the requirements of these two Regulations; Whereas these changes will first apply to the set-aside scheme in the 1996/97 marketing year; Whereas in the context of the application of the integrated system, separate declarations should be made in respect of parcels set aside either for environmental reasons pursuant to Regulation (EEC) No 2078/92 or for afforestation pursuant to Regulation (EEC) No 2080/92 which are deducted under the set-aside arrangements introduced by Regulation (EEC) No 1765/92; whereas it is necessary therefore to amend Commission Regulation (EEC) No 3887/92 (8), as last amended by Regulation (EC) No 1648/95 (9); Whereas, in Portugal, Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (10), as amended by Regulation (EC) No 1664/95, provides for direct aid per hectare for certain cereals during a transitional period; Whereas Article 7 (5) of Regulation (EEC) No 1765/92 provides that the compensation for the set-aside obligation is to take account of such aids; whereas Article 8 of Regulation (EC) No 762/94 incorrectly refers to the rotational set-aside obligation only; whereas reference should be made to the other two forms of set-aside obligation also; Whereas Council Regulation (EC) No 2990/94 of 5 December 1994 derogating from Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops as regards the set-aside requirement for the 1995/96 marketing year (11) derogates from the set-aside requirement contained in Regulation (EEC) No 1765/92 for the 1995/96 marketing year and set the level of the rotational requirement at 12 %; whereas the Regulation was published in December 1994; whereas producers in Portugal sowed their winter crops on the basis of the law then in force, under which the level of the rotational requirement was 15 % and that for other forms of set-aside was 20 %, pending the payment of direct aid in respect of all set-aside land; whereas, in view of the legitimate expectations of Portuguese producers, direct aid should be paid to them, for 1995/96, in respect of the area of land set aside in excess of the set-aside obligation, of up to 15 % in the case of rotational set-aside and 20 % in the case of other forms of set-aside; Whereas it is necessary therefore to amend Regulation (EC) No 762/94; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 762/94 is hereby amended as follows: 1. The second paragraph of Article 2 is replaced by the following: 'However, areas set aside previously under Regulations (EEC) No 2328/91 and (EEC) No 1765/92 and those set aside pursuant to Regulation (EEC) No 2078/92 or afforested pursuant to Regulation (EEC) No 2080/92 as a result of a request under one of these two Regulations from 28 June 1995 shall, without prejudice to Article 4 (1) to this Regulation, be treated as areas under cultivation.` 2. In Article 3: (a) the following sentence is added to paragraph (2): 'However, these provisions shall not apply to land set aside pursuant to Regulation (EEC) No 2078/92 or Regulation (EEC) No 2080/92 counted for the purposes of the set-aside obligation if they are incompatible with the environmental or afforestation requirements imposed by those two Regulations.`; (b) paragraph (5) is deleted. 3. Article 8 is replaced by the following: 'Article 8 In the case of Portugal the compensation referred to in Article 7 (5) of Regulation (EEC) No 1765/92 in respect of the set-aside referred to in paragraph 1 of that Article shall be increased by the amounts shown in the Annex hereto. Those amounts shall be financed in accordance with Article 5 of Regulation (EEC) No 3653/90. However, for the 1995/96 marketing year, the compensation for the area set aside in excess of the area corresponding to the set-aside obligation shall be increased, up to a maximum of 15 % in respect of rotational set-aside and 20 % in respect of other forms of set-aside, by the amounts shown in the Annex.` Article 2 The last sentence of the third subparagraph of Article 4 (1) of Regulation (EEC) No 3887/92 is replaced by the following: 'However, the following uses shall be declared separately: - production of forage intended for drying, whether artificially dehydrated or sundried, as referred to in Council Regulation (EC) No 603/95 (*), - environmental set-aside and afforestation pursuant to Regulation (EEC) No 2078/92 or Regulation (EEC) No 2080/92 respectively, counted against the set-aside obligation. ` Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1995. For the Commission Karel VAN MIERT Member of the Commission (*) OJ No L 63, 21. 3. 1995, p. 1.